FILED
                            FOR PUBLICATION
                                                                      AUG 05 2016
                UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS


                        FOR THE NINTH CIRCUIT


GLENN TIBBLE; WILLIAM BAUER;              Nos. 10-56406, 10-56415
WILLIAM IZRAL; HENRY
RUNOWIECKI; FREDERICK                     D.C. No.
SUHADOLC; HUGH TINMAN, Jr., as            2:07-cv-05359-SVW-AGR
representatives of a class of similarly   Central District of California,
situated persons, and on behalf of the    Los Angeles
Plan,

           Plaintiffs - Appellants,       ORDER

v.

EDISON INTERNATIONAL; THE
EDISON INTERNATIONAL
BENEFITS COMMITTEE, FKA The
Southern California Edison Benefits
Committee; EDISON
INTERNATIONAL TRUST
INVESTMENT COMMITTEE;
SECRETARY OF THE EDISON
INTERNATIONAL BENEFITS
COMMITTEE; SOUTHERN
CALIFORNIA EDISON’S VICE
PRESIDENT OF HUMAN
RESOURCES; MANAGER OF
SOUTHERN CALIFORNIA EDISON’S
HR SERVICE CENTER,

           Defendants - Appellees.
THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

       Judges Bybee, Ikuta and Owens did not participate in the deliberations or

vote in this case.




                                          2